NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 12-1562
                               _____________

                        UNITED STATES OF AMERICA

                                      v.

                              KEVIN BROWN,
                                       Appellant
                               _____________

                On Appeal from the United States District Court
                         for the District of New Jersey
                    District Court No. 2-05-cr-00715-001
                  District Judge: The Honorable Esther Salas


              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             January 14, 2013

         Before: SMITH, CHAGARES, AND BARRY, Circuit Judges

                           (Filed: January 18, 2013)
                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

     Kevin Brown pleaded guilty in October of 2005 to distribution and

possession with intent to distribute cocaine base in violation of 21 U.S.C. §

                                       1
841(a)(1) and (b)(1)(B). The District Court sentenced him to a seventy-five month

term of imprisonment, followed by a four year period of supervised release. In

December of 2011, while on supervised release, Brown assaulted his girlfriend

during a domestic dispute and broke the windows of her vehicle.              Shortly

thereafter, the United States Probation Office filed a report with the Court alleging

four violations of supervised release. During a hearing before the District Court on

February 15, 2012, Brown pleaded guilty to the single violation based on the

assault of his girlfriend, which also mentioned that he had damaged her vehicle.

The Court found that Brown knowingly and voluntarily pleaded guilty and

accepted his plea.

      At that juncture, the proceeding focused on sentencing. Brown’s counsel

urged the Court to impose a sentence below the advisory guideline range of eight

to fourteen months of imprisonment. Brown exercised his right of allocution and

tried to explain his actions. The Court acknowledged his explanation, but voiced

concerns about his “issues with women” and his need “to learn to control” himself.

In applying the various factors set forth in 18 U.S.C. § 3553(a), the Court noted

that Brown had “made a face” during an on the record discussion concerning how

he broke the windows of the vehicle. The Court acknowledged that Brown had a

difficult childhood, but found this personal history did not justify his equally

troubling history of violence with women.         Brown responded by uttering a

                                         2
profanity. The Court sentenced him to fourteen months of imprisonment and forty-

six months of supervised release.

      Brown filed a timely appeal.1 His counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), representing that there were no nonfrivolous

issues to present on appeal and asking leave to withdraw as counsel. Counsel

explained that based on his review there was no basis for challenging the

revocation proceeding because it complied with the requirements of Federal Rule

of Criminal Procedure 32.1. The record of the revocation hearing, according to

counsel, demonstrated that there was a factual basis for Brown’s guilty plea. In

light of the Court’s finding that Brown knowingly and voluntarily pleaded guilty,

counsel asserted there was no ground on which to challenge the validity of the

guilty plea. Nor was there any basis, in counsel’s view, to question the procedural

or substantive reasonableness of the sentence imposed. Counsel pointed out that

the guideline range was correctly calculated. Furthermore, the District Court fully

considered the § 3553(a) sentencing factors and explained its reasons for imposing

the sentence at the top of the guideline range.

      We conclude that counsel has adequately fulfilled his obligations under

Anders. See United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Our



1
   The District Court exercised jurisdiction under 18 U.S.C. §§ 3231 and
3583(e)(3). We have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                          3
independent review of the record fails to reveal any nonfrivolous issue for appeal.2

      Accordingly, we will affirm the judgment of the District Court. We grant

counsel’s request to withdraw. Finally, we certify that the issues presented in the

appeal lack legal merit and do not require counsel to file a petition for a writ of

certiorari with the United States Supreme Court.




2
   We note that, consistent with Third Circuit L.A.R. 109.2(a), counsel served a
copy of his Anders brief upon Brown. Also, the Clerk’s Office notified Brown of
his right to file his own pro se brief. We have received no such submission from
Brown.
                                         4